DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant’s election of Group 1, Claims 1-9 in the reply filed on March 16, 2022 is acknowledged. Election was made without traverse in the reply filed on March 16, 2022. Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statements filed July 15, 2019 and July 16, 2019 have been considered. However, the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. In addition, it is respectfully noted that corresponding foreign prosecution and corresponding continuation applications have not been included in the information disclosure statement (see for example 37 CFR 1.56). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  More particularly, the term "exercise parameters" lacks written description support because only parameters of heart rate, oxygen saturation and temperature are disclosed (see entire document, for example figs.15 HR, Fig. 17 Temp and para. 0032). In addition, the limitation "sensors for monitoring physiological data of the person" lacks written description support because  only physiological data of heart rate, oxygen saturation and temperature are disclosed (see entire document, for example figs.15 HR, Fig. 17 Temp and para. 0032). Moreover, no other physiological data is disclosed as being measurable from the sensors disclosed.  Still further, Claim 5 lacks written description support for "if the physiological data is above a predetermined threshold, the audio feedback indicates to the person to slow down; and if the physiological data is below a predetermined threshold, the audio feedback indicates to the person to pick up pace".  Published Specification, para. 0075, item 5, fails to provide the requisite written description as it neither discloses or teaches the determination of a threshold and clearly lacks written description for the full scope of the term "physiological data", but see Fig. 17. Similarly, Claims 6, 7 and 8 lacks written description support for "slow down is a reduction of tempo of the audio file played in the at least one earbud; and the audio feedback indicating to the person to pick up pace is an increase of tempo of the audio file played in the at least one earbud" (Claim 6); "'slow down'…. in the 'at least one earbud'"; and "'pick up pace' ….. in the 'at least one earbud'' (Claim 7) and "'slow down… more exciting' and 'pick up…less exciting'" (Claim 8) lacks written description support because published Specification para. 0075 only teaches "changing the tempo, pitch, equalizer according to the inputted vital sign so as to raise or reduce the workout intensity of the user sub-consciously raise or reduce work out intensity —FIGS. 16 and 17 shows the block diagram of the way to implement the change of audio signal based on vital sign".  More specifically, the tempo is adjusted according to the flow chart in Fig. 17 which measures and adjusts the tempo on the basis of SpO2, HR and temperature parameters. Still further, excitement, slow-down, pick up and at least one earbud lack written description support. 

Claims  4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More particularly, in regards to claim 4, the metes and bounds of the term "body oxygen" are uncertain. Claim 8 is indefinite because the metes and bounds of the term "equalizer" is uncertain. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3 and 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20020091049 to Hisano et al. (Hisano) in view of US 7521623 to Bowen (Bowen).  

In regards to Claim 1, Hisano teaches a method of managing an exercise routine of a person, comprising: providing at least one earbud, the at least one earbud capable of playing an audio file to the person wearing the at least one earbud (see entire document, for example Figs. 1 and 6); the at least one earbud comprising sensors for monitoring physiological data of the person (see entire document, for example Fig. 6 Light emitter 211 and photodetector 212); but does not explicitly teach based on the physiological data of the person, the at least one earbud providing audio feedback of target exercise parameters, rates, or both target exercise parameters and rates, to help the person optimize physical activity of the person.

Bowen teaches providing audio feedback of target exercise parameters, rates, or both target exercise parameters and rates, to help the person optimize physical activity of the person for the purpose of affecting the mood and behavior of the user during exercise (see entire document, for example Fig. 13 and Abstract "affect the mood and behavior of the user during an activity such as exercise"). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the method of determining heart rate of a person during exercise taught by Hisano with providing audio feedback of target exercise parameters, rates, or both target exercise parameters and rates, to help the person optimize physical activity of the person taught by Bowen for the predictable purpose of affecting the mood and behavior of the user during exercise. 

In regards to Claims 2 and 3, Bowen teaches monitoring heart rate (Claim 2) and temperature (Claim 3) (see entire document, for example col. 6, lines 20-40). 

In regards to Claims 5, 6 and 8, Bowen teaches the audio feedback indicating to the person to slow down is a reduction of tempo of the audio file played in the at least one earbud; and the audio feedback indicating to the person to pick up pace is an increase of tempo of the audio file played in the at least one earbud (see entire document, for example Claims 1, 13 and 20 and col.  5, lines 10-29).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the method of determining heart rate of a person during exercise taught by Hisano with providing the audio feedback indicating to the person to slow down is a reduction of tempo of the audio file played in the at least one earbud; and the audio feedback indicating to the person to pick up pace is an increase of tempo of the audio file played in the at least one earbud taught by Bowen for the predictable purpose of playing the audio file to the user. For clarification, whether the feedback is more or less exciting is an indefinite term because it is an undefined preference and does not provide a patentable limitation to the claimed invention (see entire Bowen, for example col. 4, line 59-col. 5, line 3). 

In regards to Claim 7, Bowen teaches the audio feedback indicating to the person to slow down is a reduction of heaviness of the audio file played in the at least one earbud; and the audio feedback indicating to the person to pick up pace is an increase of heaviness of the audio file played in the at least one earbud (see entire document, for example Claims 1, 13 and 20 and col.  5, lines 10-29).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the method of determining heart rate of a person during exercise taught by Hisano with providing the audio feedback indicating the heaviness of the audio file played to be in the at least one earbud of Hisano for the predictable purpose of playing the audio file to the user. For clarification, the Examiner construe the term pitch taught by Bowen to a type of "heaviness" claimed by Applicant. For example, see Wikipedia (https://en.wikipedia.org/wiki/Pitch_(music) which teaches "Pitch is a perceptual property of sounds that allows their ordering on a frequency-related scale,[1] or more commonly, pitch is the quality that makes it possible to judge sounds as "higher" and "lower" in the sense associated with musical melodies.[2] Pitch is a major auditory attribute of musical tones, along with duration, loudness, and timbre.[3] Pitch may be quantified as a frequency, but pitch is not a purely objective physical property; it is a subjective psychoacoustical attribute of sound. Historically, the study of pitch and pitch perception has been a central problem in psychoacoustics, and has been instrumental in forming and testing theories of sound representation, processing, and perception in the auditory system.[4])."

Claims 4 and 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20020091049 to Hisano et al. (Hisano) in view of US 7521623 to Bowen (Bowen) as applied to Claims 1-3 and 5-8, in further view of US20090205482 to Shirai et al. (Shirai).  Shirai having a foreign priority date of Jul. 18, 2006. 

In regards to Claim 9,  Hisano in view of Bowen teach the essential features of claimed invention, except for the physiological data includes body oxygen level. Shirai teaches a devices for playing audio which provides the physiological data includes body oxygen level for the purpose of providing an indication of the intensity of exercise which the user is performing (see entire document, for example para. 0133, 0165-0168, 0170, 0171 and 0173).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the method of determining heart rate of a person during exercise taught by Hisano modified with the physiological data includes body oxygen level taught by Shirai for the predictable purpose of providing an indication of the intensity of exercise which the user is performing.  

In regards to Claim 9,  Hisano in view of Bowen teach the essential features of claimed invention, except for the audio feedback indicates the percentage of the exercise has been completed. Shirai teaches a devices for playing audio which provides the audio feedback indicates the percentage of the exercise has been completed for the purpose of providing improved convenience, wherein music can be played such that oneness with the actions of the user can be obtained at all times. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the method of determining heart rate of a person during exercise taught by Hisano modified with the audio feedback indicates the percentage of the exercise has been completed taught by Shirai for the predictable purpose of providing improved convenience, wherein music can be played such that oneness with the actions of the user can be obtained at all times.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791